DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/21/2020 and 08/23/2021 were filed after the mailing date of the instant application.  However, MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). The examiner is not afforded the time to thoroughly review each reference, given the number of references cited above. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,754,884. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common/similar subject matter as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 7 and 13 to arrive at the claims 1, 13 and 18 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claims Comparison Table
Instant Application No. 16/916,552
U.S. Patent No. 10,754,884
1 (similar claims 13 and 18). A non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a process for adjusting a display of a result of searching a property database, the process comprising: 
causing, by the computing system, display of a first set of results of searching the property database using a search filter based on a first group of one or more property attributes, wherein each result of the first set of results corresponds to one or more properties that satisfies the search filter and displays a second group of one or more property attributes, and wherein the first set of results are organized in the display according to at least one property attribute in the second group of one or more property attributes; 
receiving, by the computing system, user input selecting a third group of one or more property attributes which are not in the second group; and 
causing, by the computing system, display of a second set of results, including one or more result of the first set of results of searching the property database using the search filter based on the first group of one or more property attributes, the second set of results containing one or more of the results from the first set of results with additional property attributes corresponding to the one or more property attributes in the third group.

A method in a computer system of adjusting a display of a result of searching a property database, comprising: 




causing, by the computer system, to be displayed a first version of a table showing a first result of searching a property database using a search filter based on a first group of one or more property attributes, wherein each row of the first version of the table corresponds to a property that satisfies the search filter and each column of the first version of the table corresponds to a property attribute in a second group of one or more property attributes;  and 


receiving, by the computer system, user input selecting a third group of one or more property attributes which are not in the second group;  and 
causing, by the computer system, to be displayed a second version of the table showing the first result of searching the property database using the search filter based on the first group of one or more property attributes, containing the same rows as the first version of the table, with additional columns corresponding to the one or more property attributes in the third group.
wherein the display of the second set of results includes displaying a table with the second set of results, wherein rows of the table correspond to the properties that satisfy the search filter and columns of the table correspond to the property attributes in the second and third groups.

2 (similar claim 14).  The method of claim 1, further comprising, based on the receiving, causing to be displayed a table showing a result of searching the property database using the search filter, wherein the rows correspond to the properties that satisfy the search filter and the columns correspond to the property attributes in the second and third groups.
3 (similar claims 14 and 19). The non-transitory computer-readable storage wherein the display of the second set of results includes refreshing the displayed first set of results to include additional columns which correspond to the one or more property attributes in the third group.

further comprising, based on the receiving, causing the first version of the table to be refreshed to include additional columns which correspond to the one or more property attributes in the third group.
wherein the one or more property attributes in the third group are not in the first group.

4 (similar claim 16).  The method of claim 1, wherein the one or more property attributes in the third group are not in the first group.
5 (similar claim 15). The non-transitory computer-readable storage medium of claim 1, wherein the second group includes the first group.

5 (similar claim 17).  The method of claim 1, wherein the second group includes the first group.
6. The non-transitory computer-readable storage medium of claim 1, wherein the second set of results are displayed in a table and the process further comprises receiving user input selecting a column of the table on which to sort the table.

6 (similar claim 18).  The method of claim 1, further comprising receiving user input selecting one of columns of the table on which to sort the table.
7. The non-transitory computer-readable storage medium of claim 1, wherein the display of the first set of results and/or the display of the second set of results includes displaying a list of results.


8 (similar claim 16). The non-transitory computer-readable storage medium of claim 1, wherein the display of the first set of results and/or the display of the second set of results includes displaying a table of results.


9. The non-transitory computer-readable storage medium of claim 1, wherein the display of the second set of results excludes display of at least one of the property attributes from the second group.


10 (similar claims 17 and 20). The non-transitory computer-readable storage medium of claim 1, wherein the display of the second set of results is in a second user 


11. The non-transitory computer-readable storage medium of claim 1, wherein the display of the second set of results is in a webpage.


12. The non-transitory computer-readable storage medium of claim 1, wherein each of the results of the first set of results, that corresponds one or more properties that satisfies the search filter, is a real-estate listing.





Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example,
Inkinen et al. (Pub. No. US2007/0050342) teaches real estate listing system.
Florance et al. (Pub. No. US2004/0030616) teaches data structure, collection and distribution related with real estate.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163